                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DIANE OWENS,

               Plaintiff,                            Case No. 2:20-cv-03785-ALM-KAJ

       v.                                            Chief Judge Algenon L. Marbley

FIRSTENERGY CORP., et al.,                           Magistrate Judge Kimberly A. Jolson

               Defendants.



CHANA FRAND,

               Plaintiff,                            Case No. 2:20-cv-04287-ALM-KAJ

       v.                                            Chief Judge Algenon L. Marbley

FIRSTENERGY CORP., et al.,                           Magistrate Judge Kimberly A. Jolson

               Defendants.


                             JOINT MOTION AND STIPULATION
                            REGARDING INITIAL CASE SCHEDULE

       WHEREAS, on November 23, 2020, the Court entered an order consolidating the above-

captioned Owens and Frand actions and appointing LACERA as lead plaintiff and Robbins

Geller Rudman & Dowd LLP as lead counsel;

       WHEREAS, the Parties have been conferring regarding initial case-related matters,

including scheduling; and

       WHEREFORE, the Parties, through their undersigned counsel, hereby agree, stipulate,

and respectfully request that the Court enter an Order as follows:

       1.      Lead Plaintiff shall file a consolidated complaint (the “Complaint”) no later than

60 days from the entry of this Order;
       2.      No later than 60 days after the filing of the Complaint, Defendants shall answer,

move to dismiss, or otherwise respond to the Complaint;

       3.      If Defendants file a motion to dismiss the Complaint, Lead Plaintiff shall file their

response no later than 45 days after the filing of the motion to dismiss;

       4.      Defendants shall file their reply in support of any motion to dismiss no later than

30 days after the filing of Lead Plaintiff’s opposition.

       5.      If the last day of any period set forth above is a Saturday, Sunday, or legal

holiday, then the period shall extend until the end of the next day that is not a Saturday, Sunday,

or legal holiday.

       6.      No later than 7 days before the deadline for filing any motion to dismiss, answer,

or other response, the parties will file a stipulation regarding page limitations.

       7.      The parties will submit all future filings in these consolidated cases under the

caption In re FirstEnergy Corp. Securities Litigation, No. 2:20-cv-03785.

IT IS SO STIPULATED.

       The parties have submitted a proposed order for the Court’s consideration.

Dated: December 10, 2020

Respectfully submitted,                                Respectfully submitted,

s/ Joseph F. Murray (with permission)                  s/ Geoffrey J. Ritts
Joseph F. Murray, Trial Attorney (0063373)             Geoffrey J. Ritts, Trial Attorney (0062603)
MURRAY MURPHY MOUL                                     Robert S. Faxon (0059678)
    + BASIL LLP                                        JONES DAY
Brian K. Murphy (0070654)                              North Point
1114 Dublin Road                                       901 Lakeside Avenue
Columbus, OH 43215                                     Cleveland, OH 44114.1190
Telephone: 614.488.0400                                Telephone: 216.586.3939
Facsimile: 614.488.0401                                Facsimile: 216.579.0212
Email: murray@mmmb.com                                 Email: gjritts@jonesday.com
Email: murphy@mmmb.com                                 Email: rfaxon@jonesday.com




                                                 -2-
DARREN J. ROBBINS                     Marjorie P. Duffy (0083452)
Darren J. Robbins                     Jordan M. Baumann (0093844)
Mark Solomon                          JONES DAY
Jason A. Forge                        325 John H. McConnell Boulevard, Suite 600
Tor Gronborg                          Columbus, OH 43215-2673
Danielle S. Myers                     Telephone: 614.469.3939
ROBBINS GELLER RUDMAN                 Facsimile: 614.461.4198
   & DOWD LLP                         Email: mpduffy@jonesday.com
655 West Broadway, Suite 1900         Email: jbaumann@jonesday.com
San Diego, CA 92101
Telephone: 619.231.1058               Attorneys for Defendants
Facsimile: 619.231.7423               FirstEnergy Corp., James F. Pearson,
Email: darrenr@rgrdlaw.com            Steven E. Strah, and K. Jon Taylor
Email: marks@rgrdlaw.com
Email: jforge@rgrdlaw.com
Email: torg@rgrdlaw.com               s/ Carole S. Rendon (with permission)
Email: danim@rgrdlaw.com              Daniel R. Warren (0054595)
                                      Carole S. Rendon, Trial Attorney (0070345)
Attorneys for Lead Plaintiff          BAKERHOSTETLER
                                      Key Tower, 127 Public Square, Suite 2000
                                      Cleveland, OH 44114
                                      Telephone: 216.621.0200
                                      Facsimile: 216.696.0740
                                      Email: dwarren@bakerlaw.com
                                      Email: crendon @bakerlaw.com

                                      Albert G. Lin (0076888)
                                      BAKERHOSTETLER
                                      200 Civic Center Drive, Suite 1200
                                      Columbus, OH 43215
                                      Telephone: 614.228.1541
                                      Facsimile: 614.462.2616
                                      Email: alin@bakerlaw.com

                                      Attorneys for Defendant Charles E. Jones




                                -3-
                                CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will notify all counsel of record.


                                                 s/ Geoffrey J. Ritts
                                                 Geoffrey J. Ritts, Trial Attorney (0062603)

                                                 One of the Attorneys for Defendants
                                                 FirstEnergy Corp., James F. Pearson,
                                                 Steven E. Strah, and K. Jon Taylor
